Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 1 of 10




                         IN TH E UN ITED STATES D ISTRICT C O UR T
                                                                                  ('-h   !   $
                        FO R TH E SO UTH YCRN D ISTRIC T O F FLO R IDA             7)0:-i>1/71
                                                                                  ..
                                      M IAM I DIVISIO N

   UN ITED STATES OF A M ERICA                                         FILED BY          -       D.C.
   ex rel.RITA DEH ORTA
                                                                             FE2 2? 2218
   STATE OF FLORID A                                                          ANGELA E.NDBLE
                                                                             cLEnx u S.D$sm cm
   ex rel.RITA D EH ORTA ,                                                   s.D.OFFLA.-MIAMI

         Plaintiff-Relator,                                 CaseN o.
                                                            JUR Y TRIA L DEM A N DED
                                                              L    UN D E E

   LA S M IA S M ED ICAL CEN TER ;A BEL
   HERN AN D EZ;and R OLA N D O CRUZ,
                                                                                                   1'z-
         D efendants.                                                                              3.y:
                                          COMPLAINT                                                     p   ..
         RelatorRita D ehorta,bringsthis action on behalfofherself,the U nited States ofA m erica,

   andtheStateofFloridaagainstDefendantsLasM iasM edicalCenterand Rolando Cnlzfor

   violationsofthefederalFalseClaimsAct,31U.S.C.jj3729etseq.(sçfederalFCA''),andofthe
   FloridaFalseClaimsAct,Fla.Stat.jj68.081etseq.(ttFlolidaFCA'')(collectively,theççls-alse
   ClaimsAct'').
                                 JU R ISD ICTIO N A N D V EN UE

         Thiscourthassubjectmatterjurisdictionoverthisactionpursuantto31U.S.C.j3732(a)
   and28U.S.C.j 1345.
         Thiscourthaspersonaljurisdiction overDefendantspursuantto28U.S.C.
                                                                         .j1331and31
   U.S.C.j3732(a)inthatDefendantsdoortransactsbusinessinthisjurisdiction andviolationsof
   theFalseClaim sActdescribed herein werecanied outinthisdistrict.

         Venueisproperinthisdistrictunder28U.S.C.jj1391(b)and (c)andunder31U.S.C.j
   37324$.
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 2 of 10




                   COM PLIANCE W ITH PROCEDUM L REOUIREM ENTS

           Asrequired by thefederalFCA,31U.S.C.j3730(b)(2),and FloridaFCA,Fla.Stat.jj
   68.083(3),RelatorhasprovidedtotheAttol
                                        l
                                        meyGeneraloftheUnitedStates,AttorneyGeneral
   ofthe State ofFlorida,ChiefFinancialO fticerofthe State ofFlorida,and the United States

   Attorney fOrthe Southern D istrictofFlorida a statem entofa11m aterialevidence and infonnation

   relatedtotheComplaint(ltDisclosureStatemenf').
   6.      The D iscloslzre Statcm entis supported by m aterialevidence know n to R elatoratthe tim e

   oftiling,establishing the existence ofD efendants'false claim s.

           The D isclosure Statem entincludes attorney-clientcom m unications and w ork productof

   Relator'sattorneysand issubmitted to thcAttorney GeneraloftheUnited StatesAttorney

   Generalofthe State ofFlorida,ChiefFinancialO fficer ofthe State ofFlorida,and the United

   StatesAttorney forthe Southern D istrictofFlorida in theircapacitiesaspotentialco-counselin

   thislitigation;therefore,thcDisclosureStatementisconfidentialandprotectedbythejoint
   prosecutorialprivilege.

                                               PAR TIES

   8.      DefendantLasM ias M edicalCenteris a full-servicem edicalcenter,adultday care,and

   researchcenterlocatedat6445and6429SW 8thSt.,M iami,FL 33144 (&tthemedicalcenter'').
   9.      D efendantLasM ias M edicalCenterism adeup ofa num berofcorporate entities,

   including LasM iasM edicalCenterInc,f/k/a H olistic'
                                                      M edicallnstitute lnc;LasNfiasResearch

   and M edicalCenterCorp;The Fam ily A dultDay Care,Inc.,d/b/a LasM iasA dultD aycare;T.M

   Rehab Centerlnc.,
                   'and M ia's Care Services Inc.

   10.     LasM iasM edicalCenterisowned and operatedby Rolando Cruzand hiswife Lucy

   Cruz.



                                                   -   2-
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 3 of 10




   11.    AbelH ernandez is em ployed asthe patientrecruiter for LasM iasM edicalCenter.

                         G O V ERN M ENT MI
                                          EEALTH CA RE PR O G RA M S

          TitleXVIIIoftheSocialSecurity Act,U.S.C.jj 1395 etseq.,establishestheHea1th
   lnsurance for the A ged and D isabled Program ,know n asthe M edicare program .The Secretary of

   theUnitedStatesDepartmentofHealthandHumanServices(içHHS'')administerstheM edicare
   Progrnm throughtheCentersforM edicineandM edicaid Services(ttCM S'').
   13. TheM edicareprogram iscomprisedoffourparts.M edicarePal'tA (''l-
                                                                      lospital
   lnsurance'')providesbasicinsuranceforthecostsofhospitalizationandposthospitalizationcare.
   42U.S.C.jj1395c-i-5.M edicarePaz'tB ('M edicallnsurance'')isafederallysubsidized,
   voluntary insurance program thatcoversthe fee schedule am ountfor doctors'services,outpatient

   care,medicalsupplies,andlaboratoryservices.42U.S.C.jj 1395j-w-5.M edicarePartC
   (''M edicareAdvantagePlans'')isaplanofferedbyprivateinsurersthatcontractwithM edicareto
   providePal'tA andPartB benefits.42U.S.C.jj1395w-21-w-28.M cdicarePartD
   ('TrescriptionDrugCoverage'')isaplanofferedbyprivateinsurersapprovedbyM edicareto
   providebasicinstlranceforprescriptiondnlgs.42U.S.C.jj 1395w-101-w-154.
   14.    Reim bursem entforM edicare PartB claim sism ade by theU nited Statesthrough CM S.

   CM S,in tul'
              n,contracts w ith fiscalinterm ediaries to adm inisterand pay M edicare PartB claim s

   from theMedicareTrustFund.42U.S.C.j 1395(u).lnthiscapacity,thefiscalintermediariesact
   onbehalfofCM S.42C.F.R.j421.5(b).SeparatepaymentsaremadeforeachCPT procedural
   codelistedontheM edicarePartB claims.See45C.F.R.jj162.1000,162.1002,162.1011,
   adopting theCurrentProceduralTerminology CodingM anualpublishcd by the Am erican

   M edicalAssociation (the(CCPT M anual'').
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 4 of 10




          Reim bursem entforM edicare PartC!claim s is m ade by the U nited States through CM S.

   CM S m akesfixed m onthly paym entsto each M edicare Choice organization for each enrolled

   individual,i.e.,a capitated paym ent.

   16. TitleXI.
              X oftheSocialSecurityAct,42U.S.C.jj 1396c/seq.establishestheM edicaid
   program ,afederally assistedgrantprogram fortheStates.M edicaid enablestheStatestoprovidc

   medicalassistanceand related servicesto needy individuals.CM S adm inistersM edicaid on the

   federallevel.W ithin broad federalrules,however,each statedecideswho iseligiblefor

   M edicaid,the servicescovered,paym entlevels for services,and adm inistrative and operational

   procedures.
   17.    A talltim esrelevantto thisCom plaint,the United Statesprovided fundsto the States

   throughtheM edicaidprogram pursuanttoTitleX1X oftheSocialSecurity Act,42U.S.C.jj
   1396etseq.Enrolled providersofm edicalservicesto M edicaid recipientsare eligiblefor

   paymentforcovered m edicalservicesundertheprovisionsofTitleXlX ofthe 1965

   A m endm entsto the FederalSocialSecurity A ct.

                                   AN TI-M CU A C K STA TU TE

    18. TheAnti-Kickback Statm e,42U.S.C.j 1320a-7b(b),prohibitsanypersonorentityfrom
   m aking oraccepting t'any rem uneration''to induce orrew ard any person for,fn/cralia,referring,

   recom m ending,orarranging forthe purchase ofany item forw hich paym entm ay be m adeunder

   afederally-fundedhealthcareprogram .42U.S.C.j 1320a-7b(b).Thestatute'sprohibition
   appliestobothsidesofan impermissiblekickbackrelationship(i.e.,thegiverandtherecipientof

   thekickback).
           Underscoring thebreadth ofthestatutory definition,theHHS OIG Anti-Kickback

    Provisions,56Fed.Reg.35952,35958(1991),broadlydefinethetenu tdremuneration''as


                                                 -   4-
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 5 of 10




   ttanything ofvalue in any form orm annerwhatsoever.''See HH S-O IG A nti-K ickback

   Provisions,56Fed.Reg.35952,35958(1991),
                                         .accord UnitedStatesexrel.Fr.,
                                                                      pv.TheHealth
  AllianceofGreaterCincinnati,2008U.S.I7ist.LEXIS 102411,at*17 (S.D.OhioDec.l8,

   2008).
   20. ViolationsoftheSçAnti-Kickback Statme''cansubjecttheperpetratortoliabilityunder
   the federalFCA ,forexam ple,forcausing the subm ission offalse or fraudulentclaim sorfor

   m aking a false orfraudulentstatem entorrecord m aterialto a false or fraudulentclaim .

   A ccordingly,claim sforreim bursem entforservices thatresultfrom kickbacks are rendered false

   orfraudulentundertheFalseClaimsAct.42U.S.C.j 1320a-7b(g).Seealso UnitedStatesé'
                                                                                 xrel.
   Hutchesonv.Black%toneM ed.,Inc.,647F.3d 377,379-80(1stCir.2011).
                                                                  ,UnitedStatesexrel.
   Lutzv.BerkeleyHeartlab,Inc.,2017U.S.Dist.LEXIS 138722,at*9(D.S.C.Aug.27,2017)
   (applyingcommon senseandweightofauthoritytoholdthatevidencethatclaimsaretaintedby
   illegalkickbackschemewouldbematerialtodecisiontopayclaims).
            ViolationoftheAnti-Kickback Statutesubjectstheviolatortoexclusionfrom
   participation in federalhealth careprogram s,civilm onetarypenalties,and imprisonm entofup to

   fiveyearsperviolation.42U.S.C.j1320a-7(b)(7)'
                                               ,j1320a-7a(a)(7).
   22. Similarly,j1128A(a)(5)oftheSocialSecurityActprohibitstheofferortransferof
   itrem uneration''to a M edicare or M edicaid beneficiary thatthe Offerorortransferorknow s or

   shouldknow islikelytoinfluencethebeneficiary'shealthcaredecisions.42U.S.C.j1320a-

   7a(a)(5),
           'seealsoO1G SpecialAdvisoryBulletin,Offering GiftsandOtherlnducementsto
   Beneticiaries(Aug.30,2002,67Fed.Reg.55855-56).
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 6 of 10




         Prohibited çtrem uneration''includes étthe w aiverofcoinsurance and deductible am ounts

   (oranypartthereog,''42U.S.C.j l320a-7a(i)(6),andwouldincludepaymentstobeneficiaries

   whichwoulddefactoeliminatebeneficiaries'coinsuranceobligations.
          The State ofFlorida hasits ow n Anti-K ickback Stam te,Fla.A dm in.Code 596-

   1.050411),which,interaliasprohibitspaynaentinrettzrnforreferringanindividualtoaperson
   forfurnishing any selwice forwhich paym entm ay be m ade underthe Florida M edicaid program .

                                    FA C TUA L ALLE GA TIO N S

   25.    LasM iasM edicalCenteroffersreimbursementto M edicare and M edicaid beneficiaries

   in exchange forallow ing itto subm itfalse claim sto the beneficiaries'insurance forservicesthat

   are notactually rendered.
   26.    Forexample,onesuch individualadm itted to RelatorthatLasM iasM edicalCenterpays

   both him andhiswife$20 to $100 fortherapy servicesthatarenotactually performed,butthat

   LasM iasbillsto theirM edicare and M edicaid benefits.
          R elatorw itnessed firsthand asthe individualspoke on the phone w ith Las M iasM edical

   Centeremployees- including AbelHernandezand two ofitstherapists- aboutm eetingata

   location aw ay from the m edicalccnter- such asthe em ployees'hom es- to pay the individualin

   exchangeforhim signing false records indicating thathe had received m edicalservices thathe

   had notreceived.

   28.    LasM iasM edicalCenteralso paysareferralfee to non-employeesforbringing in new

   çû
    patients,''eitheras actualpatients orto participate in its schem e offraudulentbilling for

   services notrendered.
   29.    Forexam ple,theaforem entioned individualattempted torecruitRelator'shusband,a

   M edicareand M edicaid beneficiary.HeadmittedtoRelatorthathewould receiveapaymentif
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 7 of 10




  herhusband participated in the false billing schem e,and thatshe too could referothersto

  participate in the schem e in exchange form onetary paym ents.

   30.   Even ifLasM iasM edicalCenterwereproviding theservicestopatientsreferred in

  exchange form onetary paym ents,the violation ofthe A nti-K ickback Statute taintsany claim sto

  M edicare orM edicaid forthose services

                                             C O UN T 1
                             VIOLATION OF 31 U.S.C.$3729(a)(1)
                                         (AI1Defendants)
         Relatorhereby incorporates and reallegesherein the allegationssetforth in Paragraphs 1-

   29.
   32.   A ssetforth abovc,D efendants Las M ias M edicalCenter,AbelH ernandez,and Rolando

   Cruz,individually andby and through theiragents,officers,and employees,knowingly

   presented orcaused to be presented numerousfalse orfraudulentclaim sforpaym entor

   approval,inviolationofthefederalFalseClaimsAct,31U.S.C.j3729(a)(1)(A).
   33.   Assetforth above,DefendantsLasM iasM edicalCenter,AbelHernandez,and Rolando

   Cruz,individually andby and through theiragents,officers,and em ployees,know inglym ade,

   used,orcaused to bem ade orused,falserecordsorstatementsmaterialto num erousfalse

   claims,inviolation ofthefederalFalseClaimsAct,31U.S.C.j3729(a)(l)(B).
   34.    A s setfol'
                    th above,D efendants Las M ias M edicalCenter,A belH ernandez,and Rolando

   Cruz, individually and by and through their agents, officers, and employees, knowingly

   conspired with M edicare and M edicaid beneticiariesto comm ita violation ofthe federalFalse

   ClaimsAct,inviolation of31U.S.C.j3729(a)(1)(C).
   35.    DuetoDefendants'conduct,theUnited StatesGovernmenthassuffered substantial

   m onetary damages.
   36.    The U nited States is entitled to trcble dam agesbased upon thc am ountofdam age
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 8 of 10




  sustained by the U nited States as a resultof'the aforem entioned violations ofthe federalFCA ,31

  U.S.C jj 3729-3733,in an amountthatwillbeproven attrial.
  37.    TheUnitedStatesisentitledtoacivilpenaltyasrequiredby31U.S.C.j3729(a)foreach

  ofthe fraudulentclaim sand statem ents.

         Relatorisalso entitledtoreasonableattorneys'fecsandcosts,pursuantto3lU.S.C.j

   3730(d)(1).
                                 C O UN T 11
           VIOLATION OF FLORIDA STATUTE % 68.082(2)(a)- FLORIDA FCA
                                          (AIlDefendants)
         Relatorhereby incorporatesand reallegesherein the allegationssetforth in Paragraphs1-

   29.

   40.    Assetforth above,DefendantsLasM iasM edicalCenter,AbelHernandez,and Rolando

   Cruz,individually and by and through theiragents,officers,and em ployees,know ingly

   presented,orcaused to bepresented tothcFloridaM edicaid program num erousfalseor

   fraudulentclaim sforpaym entorapproval,in violation oftheFloridaFalse Claim sAct,Fla.Stat.

   j68.082(2)(a).
   41.    A s setforth above,D efendants LasM ias M edicalCenter,A belH ernandez,and Rolando

   Cruz,individually and by and through theiragents,officers,and em ployees,know ingly m ade,

   used,orcaused to bemadeorused,falserecordsorstatem entsm aterialto num erousfalse

   claims,inviolationoftheFloridaFalseClaimsAct,Fla.Stat.j68.082(2)(b).
   42.    Assetforth above,DefendantsLasM iasM edicalCenter,AbelHenzandez,and Rolando

   Cnlz,by andthrough theiragents,officersand employees,conspired with FloridaM edicaid

   beneficiariestocommitaviolationoftheFloridaFalseClaimsAct,inviolation ofFla.Stat.j

   68.082(2)(c).


                                                 -   8-
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 9 of 10




        Due to D efendants'conduct,the State ofFlorida hassuffered substantialm onetary

  dam ages.
  44.   The State ofFlorida is entitled to treble dam agesbased upon the am ountofdam age

  sustainedbytheStateofFloridaasaresultoftheaforementionedviolationsofFla.Stat.j

  68.082(2),anamountthatwillbeprovenattrial.
        TheStateofFloridaisentitledtoacivilpenalty asrequiredby Fla.Stat.j68.08242)for

  each ofthefraudulentclaim s.
  46.   Relatorisalso entitled toreasonableexpenseswhich thecourtfindsto havebeen

  necessarilyincurredandreasonableattorneys'feesandcosts,pursuanttoFla.Stat.j68.085.
                                    PR AY ER FO R RELIEF

         W HEREFORE,RelatorpraysforjudgmentagainstDefendant:
              (a) awarding the United Statestrebledamages sustained by itforeach ofthe false

                 claim s'
                        ,

              (b)awardingtheUnited Statesamaximum civilpenalty foreach ofthefalseclaims

                 andrecords;
              (c)awarding theStateofFloridatreblcdamagessustained by itforeach ofthefalse

                 claim s;

              (d)awarding the State ofFloridathe maximum civilpenalty foreach ofthe false

                 claim s and records;
              (e)awarding Relatorthirty percent(30%)of the proceeds of this action and any
                 alternaterem edy orthesettlementofany such claim ;

              (9 awardingRelatorlitigationcostsandreasonableattorneys'fees;and
              (g)grantingsuch otherreliefastheCourtmaydeem justandproper.


                                               -   9-
Case 1:19-cv-20771-DPG Document 1 Entered on FLSD Docket 02/27/2019 Page 10 of 10




                                DEM A'ND FOR JURY TRIAL
              Relatorherebyrespectfullydemandstrialbyjury on a1lissuesandcountstriable

        asofrightbeforeajury.

                                        Respectfully submitted,

                                                     y             x n.y ,,
                                                                          !j,
                                        Jonat n K roner
                                        Jona han K roner Law O ffice
                                        Florida BarN o.328677
                                        300 S.Biscayne Blvd.,Suite 3710
                                        M iam i,Florida 33131
                                         Telephone:(305)310-6046
                                         JK@floridafalseclaim.com
                                         JulieBracker(prohacvicetobeappliedfor)
                                         Georgia BarNo.073803
                                         JasonM arcus(prohacvicetobeappliedfor)
                                         Georgia BarN o.949698
                                         Bracker& M arcusLLC
                                         3225 Shallow ford R oad,Suite 1120
                                         M arietta,Georgia30062
                                         Telephone:(770)988-5035
                                         Facsimile:(678)648-5544
                                         Julie@fcacounsel.com
                                         Jason@ fcacounsel.com




                                           -   10-
